Case 7:18-cr-00291-VB Document 223 Filed 12/06/19 Page 1 of 1
ADAMS & COMMISSIONG LLP

 

ATTORNEYS AT LAW

65 BROADWAY SUITE 715 MARTIN E. ADAMS
NEw York, NY 10006 KARLOFF C, COMMISSIONG
TEL: 212-430-6590 ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305 WWW.AMCMLAW,.COM

 

December 6, 2019

VIA ECF AND ELECTRONIC MAIL

Hon. Vincent L. Briccetti — ;
United States District Court Judge pO [2 | L | / f
300 Quarropas Street - . “pe
White Plains, NY 10601-4150

Re: United States v. Johnny Fernandez, 18 Cr. 291 (VB) - Adjournment of sentencing
schedule

Dear Judge Briccetti:

I write to request an adjournment of sentencing, scheduled for December 12, 2019 at
2:30p.m. After discussing potential dates with Courtroom Deputy, Ms. Donna Hilbert, I
request adjournment of sentencing to February 3, 2020 at 10:00a.m. The adjournment will
allow the additional time necessary to meet and speak with family members regarding
various aspects of Mr. Fernandez! history and background, gather let his family
and review the final version of the PSR with him. The governmertt does not object. This
the first request for an adjournment.

       
 
 
 

  

Respectfully Submitted,

JE E AD >

Karloff C. Commissiong, Esq.

APPLICATION GRANTED

Vincent L. Briccettj, U.S.D.J.
Dated 12g [rol
cc: A.US.A. Samuel Adelsberg (Via Electronic\Mail) White Plains, NY

A.US.A. Olga Zverovich (Via Electronic Mail) Faufencny ool Janie
fo L/3|r» 20 af-

(g.0¢g 2”.
Gog =

    
   
       
 
